Luis H. v Latima P. (2016 NY Slip Op 06539)





Luis H. v Latima P.


2016 NY Slip Op 06539


Decided on October 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2016

Renwick, J.P., Richter, Manzanet-Daniels, Feinman, Kapnick, JJ.


1823

[*1]Luis H., Petitioner-Respondent,
vLatima P., Respondent-Appellant.


Carol L. Kahn, New York, for appellant.
Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for respondent.
Tennille M. Tatum-Evans, New York, attorney for the child.

Order, Family Court, New York County (Fiordaliza A. Rodriguez, J.), entered on or about July 10, 2015, which granted legal and physical custody to petitioner father, with visitation to respondent mother, unanimously affirmed, without costs.
The court had sufficient information to determine, without a plenary evidentiary hearing, that it was in the child's best interest to reside with the father during the pendency of this matter (see Matter of Myles M. v Pei-Fong K., 93 AD3d 474 [1st Dept 2012]; Rodman v Friedman, 33 AD3d 400 [1st Dept 2006], lv dismissed 8 NY3d 895 [2007]). The record shows that the mother tested positive for drugs when the child was under her care, and she admitted to drug use in open court. There was also a neglect proceeding commenced involving the mother's other child.
The determination that awarding custody to the father with visitation to the mother would be in the best interests of the child is supported by a sound and substantial basis and is entitled to deference (see Eschbach v Eschbach, 56 NY2d 167, 172-174 [1982]). The record demonstrates that the father has parented the child appropriately, has provided a loving and stable home environment and has made sure to obtain the services that the child requires.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 6, 2016
CLERK